 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 2:19-MC-00112-MCE-CKD
12                          Plaintiff,
                                                               CONSENT JUDGMENT OF FORFEITURE
13                   v.
14   APPROXIMATELY $11,450.00 IN U.S.
     CURRENCY,
15
                            Defendant.
16

17           Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

18           1.     On February 7, 2019, inspectors with the United States Postal Inspection Service

19 (“USPIS”) seized Approximately $11,450.00 in U.S. Currency (hereafter “defendant currency”) during

20 a parcel interdiction at the Processing and Distribution Center located in West Sacramento, California.

21           2.     USPIS commenced administrative forfeiture proceedings, sending direct written notice to

22 all known potential claimants and publishing notice to all others. On or about April 12, 2019, USPIS

23 received a claim from Corlis McSpadden (“McSpadden” or “claimant”) asserting an ownership interest in

24 the defendant currency.

25           3.     The United States represents that it could show at a forfeiture trial that on February 7,

26 2019, USPIS conducted a parcel interdiction at the Processing and Distribution Center located at 3775

27 Industrial Boulevard, West Sacramento, California. During the interdiction, law enforcement officials

28 identified a parcel that bore markers consistent with parcels used for shipping contraband, Priority Mail
                                                         1
29                                                                                    Consent Judgment of Forfeiture

30
 1 Express parcel # EE430271277US. The parcel was addressed to Corlis McSpadden, 336 E. Poplar St.,

 2 Apt. 4, Stockton, CA 95202, with the following return address: Shanel Ivy, 1423 N. Walnut Grove,

 3 Decatur, IL 62526.

 4          4.      The United States represents that it could further show at a forfeiture trial that the parcel

 5 was presented to a drug detection dog, who positively alerted to the presence of the odor of narcotics.

 6          5.      The United States represents that it could further show at a forfeiture trial that on February

 7 7, 2019, law enforcement went to the recipient address and spoke to a male who identified himself as

 8 Corlis McSpadden. McSpadden stated the parcel was for him, it contained approximately $12,000, and
 9 gave consent to law enforcement to search the parcel. Inside the parcel, law enforcement found bundles

10 of colored paper containing stacks of cash totaling $11,450.00. The currency consisted mainly of $20

11 bills, making up $7,640.00 of the total $11,450.00. The parcel did not contain any notes, receipts, or

12 instructions. McSpadden told law enforcement money was for his son’s legal defense. He said his son is

13 on trial for murder in Illinois, but his defense attorney is in Stockton, California.

14          6.      McSpadden has a criminal history that includes 1996 and 2006 convictions in the state of

15 Illinois for Felony Possession of Cannabis.

16          7.      The United States could further show at a forfeiture trial that the defendant currency is

17 forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

18          8.       Without admitting the truth of the factual assertions contained above, claimant

19 specifically denying the same, and for the purpose of reaching an amicable resolution and compromise

20 of this matter, claimant agrees that an adequate factual basis exists to support forfeiture of the defendant

21 currency. Corlis McSpadden acknowledged that he is the sole owner of the defendant currency, and

22 that no other person or entity has any legitimate claim of interest therein. Should any person or entity

23 institute any kind of claim or action against the government with regard to its forfeiture of the

24 defendant currency, claimant shall hold harmless and indemnify the United States, as set forth below.

25          9.      This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as this

26 is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

27          10.     This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in

28 which the defendant currency was seized.
                                                           2
29                                                                                         Consent Judgment of Forfeiture

30
 1          11.     The parties herein desire to settle this matter pursuant to the terms of a duly executed

 2 Stipulation for Consent Judgment of Forfeiture.

 3          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

 4 AND ADJUDGED:

 5          1.      The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by and

 6 between the parties.

 7          2.      Upon entry of this Consent Judgment of Forfeiture, $5,725.00 of the Approximately

 8 $11,450.00 in U.S. Currency, together with any interest that may have accrued on the total amount
 9 seized, shall be forfeited to the United States pursuant to 21 U.S.C. § 881(a)(6), to be disposed of

10 according to law.

11          3.      Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

12 $5,725.00 of the Approximately $11,450.00 in U.S. Currency shall be returned to claimant Corlis

13 McSpadden through his attorney Peter S. Herrick.

14          4.      The United States of America and its servants, agents, and employees and all other

15 public entities, their servants, agents and employees, are released from any and all liability arising out

16 of or in any way connected with the seizure or forfeiture of the defendant currency. This is a full and

17 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

18 seizure or forfeiture, as well as to those now known or disclosed. Claimant waived the provisions of

19 California Civil Code § 1542.

20          5.      No portion of the stipulated settlement, including statements or admissions made

21 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

22 Rules of Evidence.

23          6.      All parties will bear their own costs and attorney’s fees.

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          3
29                                                                                      Consent Judgment of Forfeiture

30
 1         7.      Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

 2 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

 3 for the seizure of the above-described defendant currency.

 4         IT IS SO ORDERED
 5 Dated: April 9, 2020

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
29                                                                                   Consent Judgment of Forfeiture

30
